Case 9:19-cv-81179-RAR Document 59 Entered on FLSD Docket 06/03/2021 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                        CASE NO.: 19-CV-81179-Ruiz/Reinhart


  ILOOMINATE MEDIA, INC., and
  LAURA LOOMER

                     Plaintiffs,
  v.

  CAIR FLORIDA, INC., et al.,

                     Defendant.

  ____________________________________/

       ORDER DIRECTING PLAINTIFFS TO OBTAIN PROPER COUNSEL

        Currently before me is Defendants’ Joint Motion for Attorney’s Fees and Costs.

  ECF No. 55. This motion was referred to me by the Honorable Rodolfo A. Ruiz. ECF

  No. 57. When the time for Plaintiff to file a Response had passed, I ordered Plaintiff

  to Show Cause why Defendants' Joint Motion for Attorneys' Fees and Costs should

  not be granted. ECF No. 58. Plaintiff did not file a Response to the Order to Show

  Cause. On June 1, 2021, I received an email from attorney Ronald D. Coleman. See

  Exhibit 1 (“Ex. 1”). Mr. Coleman is a licensed attorney in New Jersey. He is not a

  member of the Florida Bar. On October 31, 2019, Steven W. Teppler, who is a member

  in good standing of the Florida Bar, moved for the admission pro hac vice of Mr.

  Coleman on behalf of Plaintiffs. ECF No. 23. That motion was granted and Mr.

  Coleman was admitted pro hac vice to appear on behalf of Plaintiffs for all purposes

  related to this case. ECF No. 26. At the time of Mr. Coleman’s admission, both Mr.
Case 9:19-cv-81179-RAR Document 59 Entered on FLSD Docket 06/03/2021 Page 2 of 3




  Teppler and Mr. Coleman worked for the law firm Mandelbaum Salsburg, P.C.

  However, Mr. Coleman’s email explains that in August 2020 he left Mandelbaum

  Salsburg. In March 2021, Mandelbaum Salsburg withdrew from the case. ECF No.

  53. In its Order Granting Madelbaum Salsburg’s Motion to Withdraw as Counsel for

  Plaintiffs, the Court noted that Mr. Coleman was still representing Plaintiffs, but

  was no longer affiliated with Mandelbaum Salsburg. See id. However, the docket was

  not updated with Mr. Coleman’s new contact information. Thus, Mr. Coleman states

  that he never received notice of Defendants’ Joint Motion for Attorneys’ Fees and

  Costs, nor the Court’s Order to Show Cause.

        Regardless, under clearly established law, a corporation or other artificial

  entity cannot appear in federal court unless it is represented by counsel. See, e.g.,

  Rowland v. California Men’s Colony, Unit II Men’s Advisory Council, 506 U.S. 194,

  201–02 (1993) (“It has been the law for the better part of two centuries . . . that a

  corporation may appear in the federal courts only through licensed counsel.”); Palazzo

  v. Gulf Oil Corp., 764 F.2d 1381, 1385 (11th Cir. 1985) (“The rule is well established

  that a corporation is an artificial entity that . . . cannot appear pro se, and must be

  represented by counsel.”); United States v. Hagerman, 545 F.3d 579, 581 (7th Cir.

  2008) (“A corporation is not permitted to litigate in federal court unless it is

  represented by a lawyer licensed to practice in that court.”); Udoinyion v. The

  Guardian Security, 440 Fed. Appx. 731, 735 (11th Cir. 2011) (“A corporation is an

  artificial entity that cannot appear pro se and must be represented by counsel.”).




                                            2
Case 9:19-cv-81179-RAR Document 59 Entered on FLSD Docket 06/03/2021 Page 3 of 3




        Although Ms. Loomer is an individual, Illoominate Media is a Florida

  corporation and thus must be represented by counsel who is licensed to practice in

  this District. Therefore, Plaintiffs are hereby ordered to obtain counsel in this

  district who is willing to sponsor Mr. Coleman’s pro hac vice admission. Alternatively,

  Plaintiffs may certainly hire new counsel who is licensed to practice in Florida.

  Plaintiffs shall have until July 6, 2021 to abide by this Order. Failure to do

  so may result in the Court granting Defendants’ Joint Motion for Attorneys’

  Fees and Costs by default.

        DONE AND ORDERED in Chambers this 3rd day of June, 2021, at West

  Palm Beach in the Southern District of Florida.




                                   _____________________________
                                   BRUCE REINHART
                                   UNITED STATES MAGISTRATE JUDGE




                                            3
